Exhibit 10.1

SUPPORT AGREEMENT

This SUPPORT AGREEMENT (the “Agreement”) is made and entered into as of
March 27, 2011, by and among Harry & David Holdings, Inc., a Delaware
corporation, and its subsidiaries (collectively, “HD”); and each of the
undersigned holders (together the “Principal Holders”), which persons or
entities are record or beneficial owners or investment advisors or managers of
beneficial owners (each, a “Holder”), of the Senior Floating Rate Notes due 2012
and/or 9.0% Senior Notes due 2013 (the “Notes”) issued by HD pursuant to that
certain indenture dated February 25, 2005 (the “Indenture”). HD, the Principal
Holders and any subsequent person that becomes a party hereto in accordance with
the terms hereof are referred to herein as the “Parties” and individually as a
“Party”.

RECITALS

WHEREAS, HD has determined that a prompt restructuring of HD would be in the
best interests of its creditors and stockholders;

WHEREAS, HD has issued and outstanding approximately $220.8 million in principal
amount of Notes, of which HD holds approximately $22.4 million outstanding.

WHEREAS, as of the date hereof, the Principal Holders hold, in the aggregate, at
least 66 2/3% of the aggregate outstanding principal amount of the Notes not
owned by HD;

WHEREAS, HD and the Principal Holders have engaged in good faith negotiations
with the objective of reaching an agreement for a financial restructuring of HD,
including the indebtedness outstanding under the Notes;

WHEREAS, HD and the Principal Holders now desire to implement a restructuring of
HD (the “Restructuring”) on the terms and conditions set forth herein and in the
term sheet attached hereto as Exhibit A (such term sheet, including the
schedules and exhibits attached thereto, the “Term Sheet”);

WHEREAS, each Party has reviewed, or has had the opportunity to review, the Term
Sheet and this Agreement with the assistance of professional legal advisors of
its own choosing;

WHEREAS, the Parties intend to consummate the Restructuring on the terms and
conditions set forth in this Agreement and in the Term Sheet through a chapter
11 plan of reorganization, which plan of reorganization shall be consistent in
all respects with the Term Sheet (the “Pre-Arranged Plan”) to be filed after HD
and each of its subsidiaries commences voluntary reorganization cases (the
“Cases”) under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§
101–1532 (as amended, the “Bankruptcy Code”), in the United States Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”);

WHEREAS, HD has agreed to use its reasonable best efforts to effectuate the
Restructuring, subject to the terms hereof, and to (i) file the Pre-Arranged
Plan and related Disclosure Statement (defined below) and (ii) exercise its
reasonable best efforts to have the Disclosure Statement and the Pre-Arranged
Plan approved by the Bankruptcy Court;



--------------------------------------------------------------------------------

WHEREAS, to expedite and support the implementation of the Restructuring, each
of the Principal Holders is prepared to commit, on the terms and subject to the
conditions of this Agreement and applicable law, if and when lawfully solicited,
following the receipt of a Bankruptcy Court approved disclosure statement that
is consistent with the Pre-Arranged Plan and other solicitation materials in
respect of the Pre-Arranged Plan, in form and substance reasonably acceptable to
the Requisite Principal Holders (the “Disclosure Statement”), to vote, or cause
to be voted, all of its Notes, any additional Notes and all related claims,
rights and causes of action arising out of or in connection with or otherwise
relating to such Notes held by such Principal Holder (collectively, the “Note
Claims”), to accept the Pre-Arranged Plan.

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

1. Term Sheet. The Term Sheet is incorporated by reference herein and is made
part of this Agreement as if fully set forth herein. The material terms and
conditions of the Restructuring are set forth in the Term Sheet; provided,
however, that (i) the Term Sheet is supplemented by the terms and conditions of
this Agreement, (ii) to the extent there is a conflict between the Term Sheet
and this Agreement, the terms and provisions of this Agreement will govern and
(iii) to the extent there is a conflict between the Term Sheet or this Agreement
and the Restructuring Documents (as defined below), the terms and provisions of
the Term Sheet or this Agreement shall govern.

2. Means for Effectuating the Restructuring. HD shall effectuate the
Restructuring through commencement of the Cases and use its reasonable best
efforts to effectuate confirmation of the Pre-Arranged Plan. HD and each of its
direct and indirect subsidiaries (each a “Debtor” and collectively, the
“Debtors”) shall file petitions for relief under chapter 11 of the Bankruptcy
Code (collectively, the “Petitions”) commencing the Cases no later than
March 28, 2011 (such date, the “Petition Date”) and, together with such filings,
on that date file (a) a motion to approve debtor-in possession financing
consisting of a $100 million asset based facility and a $55 million junior term
note (the “DIP Financings”), as well as a $100 million asset based exit facility
(the “ABL Exit Facility”), in each case, in form and substance reasonably
satisfactory to the Requisite Principal Holders (as defined below), and request
that such motion be approved by the Bankruptcy Court on an interim basis (as to
the DIP Financings) no later than three (3) calendar days after the Petition
Date and receive final approval by the Bankruptcy Court no later than
thirty-five (35) calendar days after the Petition Date and (b) such other
typical “first day” motions that are reasonably satisfactory to the Requisite
Principal Holders. By no later than eight (8) days after the Petition Date, the
Debtors shall also file a motion to approve the backstop agreement (the
“Backstop Agreement”), including authorization for the Debtors to perform their
obligations under the Backstop Agreement (including payment of any fees and
expenses arising thereunder) in connection with the HD Rights Offering (as
defined in the Term Sheet), in form and substance reasonably satisfactory to the
Requisite Principal Holders and shall obtain entry of an order from the
Bankruptcy Court approving the Backstop Agreement no later than thirty-five
(35) calendar days after the Petition Date. HD shall use its reasonable best
efforts to file the Pre-Arranged Plan and the Disclosure Statement by no later
than May 16, 2011. The Debtors shall use their reasonable best efforts to ensure
that (i) entry of an order, in

 

- 2 -



--------------------------------------------------------------------------------

form and substance reasonably satisfactory to Requisite Principal Holders,
approving the Disclosure Statement will occur on or before June 29, 2011,
(ii) entry of an order in form and substance reasonably satisfactory to
Requisite Principal Holders, confirming the Pre-Arranged Plan will occur on or
before September 12, 2011, and (iii) the effective date of the Pre-Arranged Plan
(the “Effective Date”) will be no later than the earlier of (x) October 1, 2011
and (y) the fifteenth (15th) calendar day following the entry of an order
confirming the Pre-Arranged Plan (the “Outside Date”); provided, however, that
the dates set forth above may be extended in writing by the Requisite Principal
Holders. For purposes of this Agreement, the term “Requisite Principal Holders”
means, as of the applicable reference date, Principal Holders holding at least
65% of the aggregate outstanding principal amount of the Notes (not including
accrued but unpaid interest) held, in the aggregate, by the Principal Holders as
to whom this Agreement remains in effect.

3. Preparation of Restructuring Documents. Promptly upon execution of this
Agreement, representatives of HD and the Principal Holders, together with their
respective advisors, shall negotiate in good faith to prepare all definitive
documentation related to the Restructuring, including, without limitation, the
Pre-Arranged Plan and related Disclosure Statement, Backstop Agreement and any
documents and agreements related to the HD Rights Offering, Charter Documents,
Schedule of Assumed Executory Contracts and Releases (each as defined herein or
in the Term Sheet), all of which shall contain provisions consistent in all
material respects with the Term Sheet and this Agreement and such other
provisions as are mutually acceptable to HD and the Requisite Principal Holders
(collectively, the “Restructuring Documents”).

4. HD Undertakings.

(a) Affirmative Covenants: HD agrees, unless and until such time as this
Agreement has expired or terminated, to do the following:

(i) Use its reasonable best efforts to, as applicable, take all actions
necessary to effectuate and consummate the Restructuring and implement all steps
necessary to obtain an order of the Bankruptcy Court confirming the Pre-Arranged
Plan and not take any actions inconsistent with this Agreement and the
Restructuring, or that would delay confirmation or consummation of the
Pre-Arranged Plan, in each case, as expeditiously as practicable;

(ii) Complete the preparation, as soon as reasonably practicable of each of the
Pre-Arranged Plan, the Disclosure Statement and the other Restructuring
Documents, and afford reasonable opportunity of comment and review to the
respective advisors for the Principal Holders in advance of any filing thereof;

(iii) Provide to the advisors to the Principal Holders, upon reasonable advance
notice: (i) reasonable access during normal business hours to HD’s books,
records and facilities, (ii) reasonable access to the respective management and
advisors of HD for the purposes of evaluating HD’s business plan and
participating in the planning process with respect to the Restructuring, and
(iii) timely responses to all reasonable diligence requests;

 

- 3 -



--------------------------------------------------------------------------------

(iv)(1) No later than July 2, 2011, present to the Principal Holders a schedule
of executory contracts and unexpired leases the Debtors intend to assume, which
schedule, prior to filing with the Bankruptcy Court, shall be in form and
substance reasonably acceptable to the Requisite Principal Holders (the
“Schedule of Rejected Executory Contracts”) and (2) obtain an order of the
Bankruptcy Court no later than August 3, 2011 approving the rejection of any and
all executory contracts and unexpired leases that the Debtors shall seek to
reject in connection with the Cases;

(v) Timely file a formal objection to any motion filed with the Bankruptcy Court
by a third party seeking the entry of an order (A) directing the appointment of
an examiner with expanded powers or a trustee, (B) converting the Cases to cases
under chapter 7 of the Bankruptcy Code, or (C) dismissing the Cases;

(vi) Timely file a formal objection to any motion filed with the Bankruptcy
Court by a third party seeking the entry of an order modifying or terminating
the Company’s exclusive right to file and/or solicit acceptances of a plan of
reorganization;

(vii) Unless otherwise agreed by the Debtors and the applicable firms, on the
date that is at least one (1) day prior to the Petition Date, pay in cash to
each of Stroock & Stroock & Lavan LLP (“Stroock”) and Moelis & Company
(“Moelis”) all amounts then due and outstanding under their respective
pre-petition letter agreements with HD, and pay all of the outstanding amounts
owed to Munger, Tolles & Olson LLP and Akin Gump Strauss Hauer & Feld LLP in
connection with the Restructuring; and

(viii) Comply in all respects with the covenants contained in the DIP Financings
(as defined in the Term Sheet), subject to any applicable cure periods stated
therein.

(b) Negative Covenants: HD agrees that, unless and until such time as this
Agreement has expired or terminated, HD shall not, and shall cause each of its
direct and indirect subsidiaries to, directly or indirectly, not to do any of
the following:

(i) Directly or indirectly, through another person or entity, seek, solicit,
negotiate, support or encourage the formulation, preparation, filing or
prosecution of any plan, plan proposal, restructuring proposal or offer of
dissolution, winding up, liquidation, sale or disposition, reorganization,
merger or restructuring of HD, or take any other action that could reasonably be
expected to prevent, interfere with, delay or impede the approval of the
Disclosure Statement, the solicitation of votes on the Pre-Arranged Plan or the
implementation or consummation of the Pre-Arranged Plan (any such transaction, a
“Competing Transaction”);

(ii) Modify (other than technical, non-substantive modifications which changes
shall not in any event be adverse to the holders of Notes) or revoke the
Pre-Arranged Plan or publicly announce its intention not to pursue the
Pre-Arranged Plan;

(iii) File any motion or pleading or other Restructuring Document with the
Bankruptcy Court (including any modifications or amendments thereof) that is not
consistent in any material respect with this Agreement, the Term Sheet or, after
the Pre-Arranged Plan is filed, the Pre-Arranged Plan;

 

- 4 -



--------------------------------------------------------------------------------

(iv) Later than July 15, 2011, move for an order from the Bankruptcy Court
authorizing or directing the rejection of an executory contract (including,
without limitation, any employment agreement or employee benefit plan) or
unexpired lease or move, other than in accordance with the Pre-Arranged Plan,
for the assumption of an executory contract (including, without limitation, any
employment agreement or employee benefit plan) or unexpired lease absent the
written consent of the Requisite Principal Holders;

(v) Acquire or divest (by merger, exchange, consolidation, acquisition of stock
or assets or otherwise) (A) any corporation, partnership, limited liability
company, joint venture or other business organization or division or (B) assets
of HD, other than in the ordinary course of business, in excess of $2.0 million
in the aggregate without the written consent of the Requisite Principal Holders;

(vi) Violate any covenant in the DIP Financings (without giving effect to any
amendment thereof, unless such amendment is consented to by the Requisite
Principal Holders);

(vii) Enter into any commitment or agreement with respect to
debtor-in-possession financing, cash collateral and/or exit financing other than
the DIP Financings or the ABL Exit Facility; or

(viii)(a) Enter into any collective bargaining agreements, (b) enter into or
materially modify any existing employment agreements providing for base
compensation in excess of $350,000 per year, or (c) enter into or materially
modify any employee benefit or compensation plans except in the ordinary course
of business consistent with past practices.

5. Principal Holder Undertaking. Each of the Principal Holders agrees that
unless and until such time as this Agreement has expired or terminated, it
shall use its reasonable best efforts to, as applicable, promptly take all
actions relating to itself reasonably necessary to effectuate and consummate the
Pre-Arranged Plan (it being understood that the Principal Holders shall not be
required to incur any material costs or expense in connection therewith) and
shall not, directly or indirectly, through another person or entity, do any of
the following

 

  (a) object to confirmation of the Pre-Arranged Plan or object to or otherwise
commence any proceeding to oppose, alter, delay or impede or take any other
action, directly or indirectly, to interfere with entry of any order approving
the Pre-Arranged Plan or any Restructuring Document;

 

  (b) seek, solicit, negotiate, vote for, consent to, support or participate in
the formulation of any plan, other restructuring or transaction for HD other
than the Pre-Arranged Plan;

 

  (c) seek, solicit, negotiate, support or engage in any discussions regarding
any chapter 11 plan other than the Pre-Arranged Plan or any sale or disposition
of HD or any dissolution, winding up, liquidation, merger, transaction,
reorganization or restructuring of HD other than the Pre-Arranged Plan; or

 

- 5 -



--------------------------------------------------------------------------------

  (d) take any other action not required by law that is inconsistent with, or
that would materially delay, the confirmation or consummation of the
Pre-Arranged Plan or that is otherwise inconsistent with this Agreement.

In addition, unless and until such time as this Agreement has expired or
terminated, when lawfully solicited, following the receipt of a Bankruptcy Court
approved Disclosure Statement, each Principal Holder shall (i) vote, or cause to
be voted, its Note Claims (as of the applicable plan voting record date) to
accept the Pre-Arranged Plan by delivering its duly executed and completed
ballot accepting the Pre-Arranged Plan on a timely basis; and (ii) not change or
withdraw (or cause to be changed or withdrawn) such vote (except to the extent
set forth herein). For the avoidance of doubt, unless otherwise specified
herein, it is noted that any reference herein to a consent, approval, agreement
or any similar action with respect to or on behalf of the Principal Holders
shall mean the consent, approval, agreement or similar action of each Principal
Holder.

6. Termination of Agreement.

(a) This Agreement shall terminate automatically upon the receipt of written
notice from HD to the Principal Holders following the occurrence of any Company
Termination Event (defined below); provided, however, that in the case of an
event described in clauses (i) or (ii) of the definition of “Company Termination
Event,” such termination shall only be effective with respect to the Principal
Holder or Principal Holders who have breached any material covenant or provision
as set forth in such section 6(c)(i) or as to which any representation or
warranty is untrue as set forth in such section 6(c)(ii), in each case, until
such time as this Agreement ceases to remain in effect with respect to Principal
Holders representing less than fifty percent (50%) the outstanding principal
amount of Notes not owned by HD, whereupon such termination shall be effective
with respect to the remaining Principal Holders. In addition, this Agreement
shall automatically terminate upon the receipt of written notice from the
Requisite Principal Holders to HD following the occurrence of any Agreement
Termination Event; provided, however, that in the case of an event described in
Section 6(b)(xxii) hereof, such termination shall only be effective to terminate
the obligations of any Principal Holder that is the subject of such event unless
waived by such Principal Holder for itself. This Agreement shall terminate, as
to WC only, automatically upon receipt of written notice from WC to HD and the
Principal Holders (and this Agreement shall, automatically upon the receipt of
such notice, no longer be binding upon WC) upon any amendment to the Term Sheet,
or upon any term of any of the Restructuring Documents or the MSA (as defined in
the Term Sheet) being (whether due to an order of the Bankruptcy Court or
otherwise) inconsistent, in a manner adverse to WC, with the following, as set
forth in the Term Sheet: (i) the number of WC Directors (as defined in the Term
Sheet), the size of the Board of Directors of Reorganized HD or the
classification or the initial terms of such WC Directors, or (ii) the number of
HD Shares that WC is entitled to receive on the Effective Date in connection
with the MSA, or (iii) the amount, manner or timing of payment of the annual
management fee payable to WC under the MSA, or (iv) any material change in the
services to be provided thereunder, each as contemplated in the section entitled
“WC Post-Emergence Management Services and Fees” of the Term Sheet. Following
the receipt of any such termination notice by WC, WC agrees that it shall not
prevent, interfere with or delay efforts by HD or the Principal Holders to
replace WC’s backstop commitment under the

 

- 6 -



--------------------------------------------------------------------------------

Backstop Agreement or obtain a Third Party Backstop Provider (as defined in the
Backstop Agreement). Upon the expiration or termination of this Agreement, any
and all acceptances in favor of the Pre-Arranged Plan by the Principal Holders
prior to such expiration or termination shall be deemed, for all purposes, to be
null and void and shall not be considered or otherwise used in any manner by HD
in connection with this Agreement and the Term Sheet.

(b) An “Agreement Termination Event” shall mean any of the following:

(i) Principal Holders shall not have entered into this Agreement prior to the
Petition Date representing, or this Agreement ceases to remain in effect at such
date with respect to Principal Holders representing, more than fifty percent
(50%) of the outstanding principal amount of Notes not owned by HD;

(ii)(A) HD shall have breached any affirmative or negative covenant contained in
this Agreement, (B) HD shall have violated any other provision contained in this
Agreement in any material respect and the Requisite Principal Holders shall have
delivered written notice to HD of any such breach and such breach remains
uncured for a period of five (5) business days;

(iii) Each of HD and the Requisite Principal Holders, by mutual written consent,
determine to terminate this Agreement;

(iv)(A) Any representation or warranty in this Agreement made by HD shall have
been untrue in any material respect when made or shall have become untrue in any
material respect, (B) the Requisite Principal Holders shall have delivered
written notice to HD of any such breach, and (C) such breach remains uncured for
a period of five (5) business days;

(v)(A) Any material term or condition of any of the Restructuring Documents
shall be (whether due to an order of the Bankruptcy Court or otherwise)
materially different and adverse to the Principal Holders than as contemplated
by the Term Sheet, (B) the Requisite Principal Holders shall have delivered
written notice to HD of any such event and (C) such event remains unremedied for
a period of five (5) business days;

(vi) There shall have been issued or reinstated any suspension order or similar
order by a court or other governmental body of competent jurisdiction that
materially adversely affects the benefits intended to be received by the
Principal Holders hereunder, or prevents HD from consummating the transactions
contemplated by this Agreement and (A) such proceeding or order was issued or
reinstated at the request or with the acquiescence of HD or any of its
affiliates, or (B) in all other circumstances, such order is not stayed,
reversed or vacated within fifteen (15) calendar days after such issuance or
reinstatement;

(vii) There shall have been issued any order, decree or ruling by any court or
governmental body having jurisdiction restraining or enjoining the consummation
of or rendering illegal the transactions contemplated by this Agreement and
(A) such proceeding or order was issued at the request or with the acquiescence
of HD or any of its affiliates or (B) in all other circumstances, such order is
not stayed, reversed or vacated within fifteen (15) calendar days after such
issuance;

 

- 7 -



--------------------------------------------------------------------------------

(viii) HD shall have failed to file with the Securities Exchange Commission by
the Petition Date and time a Current Report on Form 8-K (or other form permitted
by the Securities Exchange Commission) (the “Form 8-K”) to which this Agreement
(including all exhibits) (with such redactions as may be reasonably requested by
counsel to the Principal Holders) and the Term Sheet are attached; provided,
however, that the amount of Notes listed on each Principal Holder’s signature
page shall be redacted and shall not be filed publicly;

(ix) The Restructuring shall not have been approved by HD’s Board of Directors
prior to the filing of the Cases;

(x) The Cases shall not have been filed on or before the Petition Date;

(xi) The motion to approve the DIP Financings (as defined in the Term Sheet)
shall not have been filed on the Petition Date or shall not receive interim
approval within three (3) calendar days after the Petition Date or shall not
have received final approval within thirty-five (35) calendar days after the
Petition Date;

(xii) An order approving the Backstop Agreement shall not have been entered
within thirty-five (35) calendar days of the Petition Date;

(xiii) The Pre-Arranged Plan and the Disclosure Statement shall not have been
filed by May 16, 2011;

(xiv) An order approving the Disclosure Statement shall not have been entered by
June 29, 2011;

(xv) An order confirming the Pre-Arranged Plan shall not have been entered by
September 12, 2011;

(xvi) The Pre-Arranged Plan and the transactions contemplated therein shall not
have been consummated, and the Effective Date shall not have occurred on or
before the Outside Date;

(xvii) The Bankruptcy Court shall have granted relief resulting in the
termination, annulment, or modification of the automatic stay (as set forth in
section 362 of the Bankruptcy Code) with regard to any assets of HD with a value
in excess of $250,000;

(xviii) A default or event of default shall have occurred under either of the
DIP Financings (defined in the Term Sheet) that has not been waived in
accordance with the terms thereof;

(xix) On the Effective Date, priority claims under section 507(a) of the
Bankruptcy Code to be paid in cash by HD, expected assumed executory contract
and unexpired lease cure claims, and section 503(b)(9) claims in the aggregate
are not expected to exceed $7.0 million;

 

- 8 -



--------------------------------------------------------------------------------

(xx) HD’s exclusive periods to file and/or solicit acceptances to a plan of
reorganization are modified or terminated;

(xxi) Authorization is granted to HD to pay claims in excess of $10.0 million
under the following first day motions in the aggregate: (a) motion for authority
to pay prepetition claims of certain “essential suppliers,” (b) motion for
authority to pay prepetition claims of “foreign vendors” and (c) motion for
authority to pay prepetition claims of “distribution network vendors”;

(xxii) The Note Claims held by any Principal Holder are subordinated pursuant to
an order of the Bankruptcy Court (but the right to terminate this Agreement as a
result thereof shall only apply to the Principal Holder whose Note Claims are
subordinated and not to HD or the other Principal Holders);

(xxiii) A trustee or examiner with enlarged powers shall have been appointed
under sections 1104 or 1105 of the Bankruptcy Code for service in the Cases; or

(xxiv) One or more of the Cases shall have been converted to a case under
chapter 7 of the Bankruptcy Code or otherwise dismissed.

(c) A “Company Termination Event” shall mean any of the following:

(i)(A) A Principal Holder shall have breached any material covenant or provision
of this Agreement, (B) HD shall have delivered written notice to the Principal
Holders of any such breach, and (C) such breach remains uncured for a period of
five (5) business days;

(ii)(A) Any representation or warranty in this Agreement made by a Principal
Holder shall have been untrue in any material respect when made or shall have
become untrue in any material respect, (B) HD shall have delivered written
notice to the Principal Holders of any such breach, and (C) such breach remains
uncured for a period of five (5) business days;

(iii)(A) Any material term or condition of any of the Restructuring Documents
shall be (whether due to an order of the Bankruptcy Court or otherwise)
materially different and adverse to HD than as contemplated by the Term Sheet,
except to the extent such materially different and adverse term or condition is
agreed by HD, (B) HD shall have delivered written notice to the Principal
Holders of any such event and (C) such event remains uncured for a period of
five (5) business days; and

(iv) There shall have been issued any order, decree or ruling by any court or
governmental body having jurisdiction restraining or enjoining the consummation
of or rendering illegal the transactions contemplated by this Agreement and such
order is not stayed, reversed or vacated within fifteen (15) calendar days after
such issuance.

 

- 9 -



--------------------------------------------------------------------------------

(d) Automatic Stay. HD acknowledges and agrees and shall not dispute that after
the commencement of the Cases, the giving of notice of termination by any Party
pursuant to this Agreement shall not be a violation of the automatic stay of
section 362 of the Bankruptcy Code (and HD hereby waives, to the greatest extent
possible, the applicability of the automatic stay to the giving of such notice).

7. Representations and Warranties.

(a) Each Party hereto represents and warrants to the other Parties hereto that
(a) it is duly organized, validly existing, and in good standing under the laws
of the jurisdiction of its formation; (b) its execution, delivery, and
performance of this Agreement are within the power and authority of such Party
and have been duly authorized by such Party and that no other approval or
authorization is required; (c) this Agreement has been duly executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable in accordance with the terms hereof, subject to bankruptcy,
insolvency, fraudulent conveyance and similar laws affecting the rights or
remedies of creditors generally; and (d) none of the execution and delivery of
this Agreement or compliance with the terms and provisions hereof will violate,
conflict with or result in a breach of, its certificate of incorporation or
bylaws or other constitutive document, any applicable law or regulation, any
order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which it is a party or by which it is
bound or to which it is subject.

(b) Each of the Principal Holders further represents and warrants to HD, as to
itself, that, as of the date of its execution and delivery of a signature page
hereto, it is the beneficial owner of the aggregate principal amount of Notes
set forth below its name on the signature pages hereof (or below its name on the
signature page of a joinder agreement for any Principal Holder that becomes a
Party hereto after the date hereof), and has the sole investment or voting
discretion with respect to such Notes, and full power and authority to vote on
and consent to matters concerning such Notes.

8. Restriction on Transfer.

(a) For so long as this Agreement is in effect, or until such date as a
Principal Holder ceases to be a Party hereto or this Agreement is no longer in
effect with respect to such Principal Holder, the Principal Holders may not
sell, transfer or dispose of, directly or indirectly (“Transfer”), any of their
Notes (other than ordinary course pledges and/or swaps); except to (1) a party
that is a Principal Holder as of the date thereof or (2) a transferee (each such
transferee, a “Transferee”) that executes a joinder, in the form attached hereto
as Exhibit B, without modification, and becomes bound to the terms hereof and
the Term Sheet and simultaneously with the transfer, executes a counterpart
signature page to the joinder and delivers such counterpart signature page to
counsel to HD and counsel to the Principal Holders (identified in Section 16
hereof), in which case it shall be deemed to be a Principal Holder for all
purposes herein from and after the time at which such counterpart signature page
is executed, and, in each case, any and all Notes held or controlled by it shall
automatically become subject to the terms hereof. Any transfer of Notes that is
not made in compliance with this Section 8(a) shall be deemed void ab initio.
This Agreement shall in no way be construed to preclude any Principal Holder
from acquiring additional Notes; provided, however, that any such additional
Notes shall, upon acquisition, automatically be deemed subject to all the terms
of this Agreement. Each

 

- 10 -



--------------------------------------------------------------------------------

Principal Holder agrees to provide HD and counsel to the Principal Holders
(identified in Section 16 hereof) with (i) a copy of any joinder and (ii) a
notice of any Transfer or acquisition of any Note Claims, in each case within
two (2) business days after the consummation of such Transfer or acquisition.
With respect to the aggregate principal amount of any Notes held by a
Transferee, upon consummation of a Transfer such Transferee, by executing and
delivering the joinder, makes the representations and warranties of the
Principal Holders set forth in Section 7 of this Agreement to each of the other
Parties to this Agreement as of the date such joinder is effective.

9. Public Disclosures. HD will submit to counsel for the Principal Holders for
prior review all press releases and public filings regarding, in any way, the
Restructuring, this Agreement and any amendment to the terms of the
Restructuring and/or this Agreement. Except as required by law (as determined in
good faith by outside counsel to HD), HD shall not (a) use the name of any
Principal Holder in any public manner without such Principal Holder’s prior
written consent or (b) disclose to any person (including, for the avoidance of
doubt, any other Principal Holder but specifically excluding legal, accounting
and financial advisors to HD who have a need to know such information in order
to render their advisory services to HD and who are bound by confidentiality
restrictions regarding the disclosure and use of such information) the principal
amount or percentage of any Notes or any other securities of HD or any of their
respective subsidiaries held by any Principal Holder; provided, however, that
(i) if such disclosure is required by law, subpoena or other legal process or
regulation, the disclosing Party shall, if permitted by law, subpoena or other
legal process or regulation, afford the relevant Principal Holder a reasonable
opportunity to review and comment in advance of such disclosure and shall take
all measures to limit such disclosure and (i) HD shall be permitted to disclose
at any time the aggregate principal amount of, and aggregate percentage of,
Notes that are held by the Principal Holders. Notwithstanding anything to the
contrary herein, the terms and conditions set forth in this Section shall
survive any termination of this Agreement.

10. Governing Law; Jurisdiction.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to any conflicts of law provision
which would require the application of the law of any other jurisdiction (except
for Sections 5-1401 and 5-1402 of the General Obligations Law of the State of
New York). By its execution and delivery of this Agreement, each of the parties
hereto hereby irrevocably and unconditionally agrees for itself that any legal
action, suit, or proceeding against it with respect to any matter under or
arising out of or in connection with this Agreement or for recognition or
enforcement of any judgment rendered in any such action, suit or proceeding, may
be brought in any federal or state court of competent jurisdiction in the
District of New York.

(b) By execution and delivery of this Agreement, each of the Parties irrevocably
accepts and submits itself to the nonexclusive jurisdiction of such court,
generally and unconditionally, with respect to any such action, suit or
proceeding. Notwithstanding the foregoing consent to New York jurisdiction, upon
the commencement of the Cases, each of the Parties hereby agrees that the
Bankruptcy Court shall have exclusive jurisdiction of all matters arising out of
or in connection with this Agreement.

 

- 11 -



--------------------------------------------------------------------------------

11. Effectiveness. This Agreement shall become effective and binding on the
Parties on such date on which counterpart signature pages to this Agreement
shall have been executed by HD and the Principal Holders holding at least fifty
percent (50%) in aggregate outstanding principal amount of the outstanding Notes
not owned by HD, and such signature pages are delivered to each of the Parties
hereto; provided, however, that signature pages executed by Principal Holders
shall be delivered to (a) other Principal Holders in a redacted form that
removes such Principal Holders’ holdings of Notes, and (b) HD and the advisors
to the Principal Holders in an unredacted form.

12. Specific Performance. It is understood and agreed by each of the Parties
hereto that money damages would not be a sufficient remedy for any breach of
this Agreement by any each party and each non-breaching party hereto shall be
entitled to seek specific performance and injunctive or other equitable relief,
without the posting of a bond, as a remedy of any such breach.

13. Reservation of Rights. This Agreement and all transactions contemplated
herein are part of a proposed settlement of disputes among the parties hereto.
Except as expressly provided in this Agreement, nothing herein is intended to,
or does, in any manner waive, limit, impair, or restrict the ability of each of
the Principal Holders to protect and preserve its rights, remedies and
interests, including, without limitation, its claims against HD or its full
participation in the Cases. If the transactions contemplated herein are not
consummated, or if this Agreement is terminated, the Parties fully reserve any
and all of their rights. Pursuant to Rule 408 of the Federal Rules of Evidence
and any applicable state rules of evidence, this Agreement shall not be admitted
into evidence in any proceeding other than a proceeding to enforce its terms.

14. Fees and Expenses. HD agrees to pay promptly after receipt of an invoice
(a) all reasonable and documented fees, costs, expenses and disbursements of
(i) Stroock & Stroock & Lavan LLP and its local counsel, (ii) Munger, Tolles &
Olson LLP and its local counsel, (iii) Akin Gump Strauss Hauer & Feld LLP, and
(iv) Moelis & Company (it being understood that, notwithstanding anything
contained herein to the contrary, with respect to Moelis, on the Effective Date,
HD shall pay in cash all monthly fees accrued during the Cases, to the extent
not already paid, at the rate of $125,000 per month, as well as a transaction
fee in the amount of $1.25 million (subject to the “Monthly Fee Credit”
contained in clause 2(a)(ii) of the prepetition letter agreement between Moelis
and HD)), and (b) all documented and out-of-pocket fees, costs and expenses of
each of the Principal Holders (but not legal, financial advisor or other
consulting or professional fees), in each case, solely in connection with the
negotiation, formulation, preparation, execution, delivery and consummation of
this Agreement, the Restructuring Documents, the Pre-Arranged Plan, the
transactions contemplated hereunder and the Restructuring Documents and all
transactions related thereto. None of such fees, costs and expenses shall be
subject to Court approval or U.S. Trustee guidelines, and no recipient of any
such payment shall be required to file with respect thereto any interim or final
fee application with this Court. Copies of any such invoices shall be provided
to the U.S. Trustee and counsel to any Committee, as redacted to protect against
the disclosure of privileged and/or confidential information.

 

- 12 -



--------------------------------------------------------------------------------

15. Survival. Notwithstanding the termination of this Agreement pursuant to
Section 6 hereof, the agreements and obligations of the Parties in this
Section 15, and in Sections 6 (with respect to termination as to any Principal
Holder or HD), 9 (regarding disclosure of Note holdings), 10, 11, 13 and 14
(with respect to fees accrued or incurred prior to termination) hereof (and any
defined terms used in any such Sections) shall survive such termination and
shall continue in full force and effect for the benefit of the Principal Holders
in accordance with the terms hereof.

16. Headings. The headings of the sections, paragraphs, and subsections of this
Agreement are inserted for convenience only and shall not affect the
interpretation hereto.

17. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of the Parties and their respective successors, assigns, heirs,
executors, administrators, and representatives; provided, however, that nothing
in this Section 17 shall be deemed to permit sales, assignments, or transfers
other than in accordance with Section 8 hereof. The agreements, representations
and obligations of the Parties are, in all respects, ratable and several and
neither joint nor joint and several.

18. Notice. All demands, notices, requests, consents and other communications
under this Agreement shall be in writing, sent contemporaneously to all of the
notice parties set forth below (unless otherwise stated in the Agreement) and
deemed given when delivered, if delivered by hand or upon confirmation of
transmission, if delivered by facsimile, or if no response to the effect
that an email cannot be delivered to the sender is received within 2 hours, if
delivered by email, during standard business hours (from 8:00 A.M. to 6:00 P.M.
at the place of receipt) at the addresses and facsimile numbers set forth below:

If to HD:

Harry & David

Attn: Kay Hong, Interim CEO

2500 South Pacific Highway

Medford, OR 97501-2675

Fax: (541) 864-2742

email: KHong@alvarezandmarsal.com

With a copy (which copy shall not constitute notice unless permitted under
another section of this Agreement to):

Jones Day - Chicago

Attn: Brad Erens

77 West Wacker

Chicago, Illinois 60601-1692

Fax: (312) 782-8585

email: bberens@jonesday.com

 

- 13 -



--------------------------------------------------------------------------------

If to Any Principal Holder:

To the names and addresses set forth on the signature pages hereto (with all
note holdings information redacted).

With a copy (which copy shall not constitute notice unless permitted under
another section of this Agreement to):

Stroock & Stroock & Lavan LLP

Attn: Kristopher M. Hansen

Attn: Erez E. Gilad

180 Maiden Lane

New York, NY 10038

Fax: (212) 806-7133

email : khansen@stroock.com

email : egilad@stroock.com

and:

Munger, Tolles & Olson LLP.

Attn: Thomas B. Walper

355 South Grand Avenue, 35th Floor

Los Angeles, CA 90071-1560

Fax: (213) 683-5193

email: thomas.walper@mto.com

and:

Akin Gump Strauss Hauer & Feld LLP

Attn: Ira S. Dizengoff

One Bryant Park

New York, NY 10036

Fax: (212) 872-1002

email: idizengoff@akingump.com

19. Prior Negotiations. This Agreement and Exhibit A supersede all prior
negotiations with respect to the subject matter hereof.

20. Consideration. It is hereby acknowledged by the parties hereto that, other
than the agreements, covenants, representations and warranties set forth herein
and in the Term Sheet and to be included in the Restructuring Documents, no
consideration shall be due or paid to the Holders for their agreement to vote to
accept the Pre-Arranged Plan in accordance with the terms and conditions of this
Agreement.

21. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same Agreement.

 

- 14 -



--------------------------------------------------------------------------------

22. No Third Party Beneficiaries. Unless expressly stated herein, this Agreement
shall be solely for the benefit of the Parties hereto and no other person or
entity.

23. No Solicitation; Representation by Counsel; Adequate Information. This
Agreement is not and shall not be deemed to be a solicitation for votes in favor
of the Pre-Arranged Plan in the Cases. Each of the Principal Holders’ votes with
respect to the Pre-Arranged Plan will not be solicited until such Principal
Holder has received the Disclosure Statement. Each Party acknowledges that it
has had an opportunity to receive information from HD, and that it has been
represented by counsel in connection with this Agreement and the transactions
contemplated hereby. The provisions of this Agreement shall be interpreted in a
reasonable manner to effectuate the intent of the Parties.

Although none of the Parties intends that this Agreement should constitute, and
they each believe it does not constitute, a solicitation or acceptance of a
chapter 11 plan of reorganization or an offering of securities, they each
acknowledge and agree that each of the Principal Holders is (i) an “accredited
investor” as such term is defined in Rule 501(a) of the Securities Act of 1933
or a registered investment advisor under the Investment Advisors Act of 1940 and
(ii) a “qualified institutional buyer” as such term is defined in Rule 144A of
the Securities Act of 1933.

24. Severability. If any provision of this Agreement, or the application of any
such provision to any person or circumstance, shall be held invalid or
unenforceable in whole or in part, such invalidity or unenforceability shall
attach only to such provision or part thereof and the remaining part of such
provision hereof and this Agreement shall continue in full force and effect so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any Party. Upon any such
determination of invalidity, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

25. Amendment, Waiver or Modification. Except as otherwise expressly set forth
herein, this Agreement (including all of its exhibits, including the Term Sheet)
and the Pre-Arranged Plan, and each of their respective terms and conditions,
may not be amended, waived or modified in any respect except in a writing
executed by HD and the Requisite Principal Holders; provided, however, that any
change to the definition of Requisite Principal Holders shall require the
written consent of each Principal Holder; provided, further, that any change,
modification or amendment to this Agreement, the Term Sheet or the Pre-Arranged
Plan that materially adversely affects the economic recoveries of any Principal
Holder, as compared to the recoveries expected from the Term Sheet attached
hereto as of the date hereof, may not be made without the written consent of
each such adversely affected Principal Holder.

26. Fiduciary Duties. Notwithstanding anything to the contrary in this Agreement
or any document related hereto, nothing in this Agreement or otherwise shall
require (a) the Debtors to take any action, or to refrain from taking any
action, to the extent that the Debtors determine in good faith after
consultation with outside counsel that so doing, or not so doing, would be
required to comply with their, or their officers’ or directors’, fiduciary
obligations

 

- 15 -



--------------------------------------------------------------------------------

under applicable law, or (b) any Principal Holder or representative of a
Principal Holder that becomes a member of a statutory committee established in
the Cases to take any action, or to refrain from taking any action, in such
person’s capacity as a statutory committee member, to the extent that such
Principal Holder determines in good faith after consultation with counsel that
so doing, or not so doing, would be required to comply with its or their
fiduciary obligations applicable under the Bankruptcy Code; provided however,
that nothing in this Agreement shall be construed as requiring any Principal
Holder to serve on any statutory committee in the Cases. Nothing in this
Agreement or any document related thereto imposes any liability for actions
taken, or not taken, in order to discharge fiduciary obligations described in
this Section 26.

Without limiting the generality or effect of the foregoing, notwithstanding any
provision of this Agreement or any document related thereto to the contrary, the
Debtors may furnish information to or conduct any discussions with any other
person or entity or, upon notice given hereunder, may terminate this Agreement
and any other agreement between the Parties (or any of them) if the Debtors
determine in good faith after consultation with outside counsel that doing so is
necessary to comply with their fiduciary duties under applicable law; provided,
however, that such transaction will not affect the rights of the Principal
Holders to the payment of the Break-up Fee (as defined in the Term Sheet) set
forth in the Term Sheet.

 

- 16 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

HARRY & DAVID HOLDINGS, INC. By:  

    /s/ Kay Hong

Name:   Kay Hong Title:   Interim Chief Executive Officer and Chief
Restructuring Officer HARRY AND DAVID By:  

    /s/ Kay Hong

Name:   Kay Hong Title:   Interim Chief Executive Officer and Chief
Restructuring Officer HARRY & DAVID OPERATIONS, INC. By:  

    /s/ Kay Hong

Name:   Kay Hong Title:   Interim Chief Executive Officer and Chief
Restructuring Officer BEAR CREEK ORCHARDS, INC. By:  

    /s/ Kay Hong

Name:   Kay Hong Title:   Interim Chief Executive Officer and Chief
Restructuring Officer

 

- 17 -



--------------------------------------------------------------------------------

Normandy Hill Capital, LP By: Normandy Hill S. Corp. TTS General Partner By:  

/s/ Michael Connell

Name:  

Michael Connell

Title:  

Vice President



--------------------------------------------------------------------------------

CC Arbitrage, Ltd. By: Castle Creek Arbitrage LLC, its Investment Manager By:  

/s/ Allan Weine

Name:  

Allan Weine

Title:  

Managing Member



--------------------------------------------------------------------------------

CC ARB SIF I, Ltd. By: Castle Creek Arbitrage LLC, its Investment Manager By:  

/s/ Allan Weine

Name:  

Allan Weine

Title:  

Managing Member



--------------------------------------------------------------------------------

Lloyd I. Miller Trust A-4 By:  

/s/ Lloyd I. Miller

Name:  

Lloyd I. Miller

Title:  

Investment Advisor for Lloyd I Miller Trust A-4



--------------------------------------------------------------------------------

Litespeed Master Fund Ltd By:  

/s/ Charles Murphy

Name:  

Charles Murphy

Title:  

Chief Financial Officer

 



--------------------------------------------------------------------------------

LC Capital Master Fund, Ltd. By:  

/s/ Richard F. Conway

Name:  

Richard F. Conway

Title:  

Director

 



--------------------------------------------------------------------------------

Oppenheimer Distressed Opportunities, LP By:  

/s/ Nicholas W. Tell, Jr.

Name:  

Nicholas W. Tell, Jr.

Title:  

Chief Executive Officer

 



--------------------------------------------------------------------------------

2B LLC By:  

/s/ Steve Persky

Name:  

Steve Persky

Title:  

Managing Partner

 



--------------------------------------------------------------------------------

Investin Pro FMBA Dalton Distressed Debt By:  

/s/ Steve Persky

Name:  

Steve Persky

Title:  

Managing Partner



--------------------------------------------------------------------------------

Dalton Distressed Credit By:  

/s/ Steve Persky

Name:  

Steve Persky

Title:  

Managing Partner

 



--------------------------------------------------------------------------------

Ellen T. Horing By:  

/s/ Steve Persky

Name:  

Steve Persky

Title:  

Managing Partner

 



--------------------------------------------------------------------------------

Citigroup Pension By:  

/s/ Steve Persky

Name:  

Steve Persky

Title:  

Managing Partner

 



--------------------------------------------------------------------------------

Joel D. Tauber By:  

/s/ Steve Persky

Name:  

Steve Persky

Title:  

Managing Partner

 



--------------------------------------------------------------------------------

Steinberg Joseph S. and Diane H., Trustees By:  

/s/ Steve Persky

Name:  

Steve Persky

Title:  

Managing Partner

 



--------------------------------------------------------------------------------

Ore Hill Hub Fund Ltd. By:    Ore Hill Partners LLC Its Investment Advisor By:  

/s/ Claude A. Baum, Esq.

Name:  

Claude A. Baum

Title:  

General Counsel

 



--------------------------------------------------------------------------------

Prospect Mountain Fund Ltd. By:    Ore Hill Partners LLC Its Investment Advisor
By:  

/s/ Claude A. Baum, Esq.

Name:  

Claude A. Baum

Title:  

General Counsel

 



--------------------------------------------------------------------------------

UBS Securities LLC By:  

/s/ Gregory Cass

Name:  

Gregory Cass

Title:  

Executive Director

 



--------------------------------------------------------------------------------

Singer Children’s Management Trust By:  

/s/ Karen Singer

Name:  

Karen Singer

Title:  

Trustee

 



--------------------------------------------------------------------------------

Newport Global Advisors LP By:  

/s/ Roger A. May

Name:  

Roger A. May

Title:  

COO

 



--------------------------------------------------------------------------------

Northeast Investors Trust By:  

/s/ Ernest B. Monrad

Name:  

Ernest B. Monrad

Title:  

Trustee

 



--------------------------------------------------------------------------------

Scoggin Capital Management II LLC By: Scoggin LLC its Investment Manager By:  

/s/ Craig Effron

Name:  

Craig Effron

Title:  

President



--------------------------------------------------------------------------------

Scoggin Worldwide Fund, Ltd. By: Old Bellows Partners LP its Investment Manager
By: Old Bell Associates LLC its General Partner By:  

/s/ Dev Chodry

Name:  

Dev Chodry

Title:  

Managing Member



--------------------------------------------------------------------------------

Scoggin International Fund, Ltd. By: Scoggin LLC its Investment Manager By:  

/s/ Craig Effron

Name:  

Craig Effron

Title:  

Managing Member



--------------------------------------------------------------------------------

Wasserstein Partners, LP By:  

/s/ George Majoros

Name:  

George Majoros

Title:  

President



--------------------------------------------------------------------------------

EXHIBIT A

THIS TERM SHEET IS NOT A SOLICITATION OF ACCEPTANCES OR REJECTIONS WITH

RESPECT TO ANY RESTRUCTURING OR PRE-ARRANGED PLAN OR AN OFFER OR

SOLICITATION FOR THE SALE OF SECURITIES OF ANY KIND.

TERMS FOR PROPOSED RESTRUCTURING OF HARRY & DAVID HOLDINGS, INC.

March 27, 2011

This term sheet (“Term Sheet”), which is Exhibit A to the Support Agreement
dated March 27, 2011 (the “Support Agreement”), describes certain of the
principal terms of a proposed restructuring (the “Restructuring”) for Harry &
David Holdings, Inc., and its direct and indirect subsidiaries (together “HD”).
As described in greater detail herein, the Restructuring shall be consummated
through the “Pre-Arranged Plan” (as defined in the Support Agreement) pursuant
to voluntary chapter 11 cases (the “Cases”) to be filed with the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”).

As used herein, the term “Holders” refers to holders of HD’s outstanding Senior
Floating Rate Notes due 2012 and 9.0% Senior Notes dues 2013 (the “Notes”)
issued under that certain indenture dated February 25, 2005 (the “Indenture”),
and the term “Principal Holders” refers to those Holders set forth on Attachment
1, who have engaged in discussions with HD with respect to the Restructuring,
which discussions are reflected in this Term Sheet and the Support Agreement.

 

The Restructuring   

The Restructuring set forth in this Term Sheet is intended to be effected
through the Pre-Arranged Plan, pursuant to which:

 

(a) each Holder shall receive its pro rata share (together with Unsecured
Creditors (defined below)) of approximately 166,667 shares of new common stock
(the “HD Shares”) of the reorganized parent company (“Reorganized Holdings”) of
the reorganized debtors (the “Reorganized Debtors”) to be issued and outstanding
as of the effective date of the Pre-Arranged Plan (the “Effective Date”), plus
non-transferable subscription rights (“Subscription Rights”) to acquire up to
approximately 733,333 HD Shares in connection with the HD Rights Offering (as
defined below); and

 

(b) each holder of an allowed general unsecured claim (other than the Holders)
against the Debtors (“Unsecured Creditors”) shall receive, at the option of each
Unsecured Creditor, its pro rata share (together with the Holders) of any one of
the following: (1) approximately 166,667 HD Shares to be issued and outstanding
as of the Effective Date (the “GUC Shares”) plus Subscription Rights to acquire
up to approximately 733,333 HD Shares in connection with the HD Rights Offering;
or (2) cash in an amount equal to 75% of the plan value of the GUC Shares
(defined below) (subject to the availability of cash of HD on the Effective
Date); or (3) the GUC Promissory Notes (defined below), with option (1) being
the default option in the event that such Unsecured Creditor does not make an
election.

 

(c) the Reorganized Debtors shall raise approximately $55 million in equity
capital through the HD Rights Offering described herein.



--------------------------------------------------------------------------------

Implementation of the

Restructuring

   HD and the Principal Holders shall mutually agree upon the list of the
definitive documentation required for the Restructuring, including, without
limitation, the Pre-Arranged Plan, Disclosure Statement and all other documents
or forms related to solicitation, the HD Backstop Agreement and all other
documents or forms related to the HD Rights Offering, DIP Financing Agreements
and related documentation, Charter and By-laws and other organizational
documents for the Reorganized Debtors, Exit Financing Agreement and related
documentation, MSA, Releases and Schedule of Assumed Executory Contracts (each
as defined below or in the Support Agreement) and all of the documents, notes,
certificates or instruments related to each of the foregoing (as amended,
modified, or supplemented from time to time in accordance with the terms hereof,
the “Definitive Restructuring Documents”). Each of the Definitive Restructuring
Documents shall reflect the terms and conditions set forth herein and shall be
reasonably acceptable to the Requisite Principal Holders (as defined in the
Support Agreement) and HD.    HD shall solicit acceptances of the Pre-Arranged
Plan on the terms set forth herein and such other terms as are mutually
acceptable to the Requisite Principal Holders and HD pursuant to which HD shall
emerge from bankruptcy as Reorganized Debtors. The Pre-Arranged Plan shall
satisfy the requirements of the Bankruptcy Code with respect to all classes of
claims and interests.

Documentation and

Timing

   All documentation prepared in connection with the Restructuring, including
without limitation, the Definitive Restructuring Documents, and any documents,
motions, pleadings, orders or similar documentation prepared or filed by HD in
connection with the Restructuring, shall be in form and substance reasonably
satisfactory to the Requisite Principal Holders and reasonably acceptable to HD.
   The HD Backstop Agreement shall have been executed prior to the Petition Date
and shall be consistent with the terms hereof and shall otherwise be
satisfactory to the Requisite Principal Holders.    A $55 million junior term
loan (“DIP Notes Facility”) to be provided by some or all of the Principal
Holders (in their capacity as such, the “DIP Lenders”) and $100 million senior
asset based credit facility (“DIP ABL Facility” and together with the DIP Notes
Facility, the “DIP Financings”) for debtor-in-possession financing shall have
been agreed upon and committed no later than the Petition Date on terms
satisfactory to the Requisite Principal Holders, and shall be the subject of a
motion for approval to be filed no later than the Petition Date, and shall
receive interim approval within three (3) calendar days after the Petition Date
and final approval within thirty-five (35) calendar days after the Petition
Date. DIP Notes Facility    Estimated Allowed Amount: $55 million. Paid in full
in cash on the Effective Date or satisfied on another basis agreed upon by HD
and all of the DIP Lenders. DIP ABL Facility    The DIP ABL Facility shall
replace the prepetition asset based facility (see below) pursuant to a credit
agreement with UBS and Ally Commercial Finance (the “ABL Lenders”) which shall
provide a $100 million asset based facility, on the terms of the commitment
letter dated March 25, 2011 provided by the ABL Lenders, and which shall convert
into the Exit ABL Facility (defined below), and the definitive documentation
with respect thereto shall be reasonably satisfactory to the Requisite Principal
Holders.



--------------------------------------------------------------------------------

Exit ABL Facility    On the Effective Date, the Reorganized Debtors shall enter
into the $100 million Exit ABL Facility (as defined in the Support Agreement),
on the terms of the commitment letter dated March 25, 2011 provided by the ABL
Lenders, and the definitive documentation with respect thereto shall be
reasonably satisfactory to the Requisite Principal Holders.

Administrative Expense

Claims and Priority Tax

Claims

   Paid in full in cash on the Effective Date or on such other terms as a holder
of such claim may agree upon the prior written consent of the Requisite
Principal Holders. Secured Claims    The holders of pre-petition Secured Claims
shall receive, at the option of HD or Reorganized Holdings, as the case may be,
one of the following treatments: (a) payment in full on the Effective Date,
(b) the return of the property securing such claim or (c) such other treatment
that satisfies the requirements of section 1129 of the Bankruptcy Code, in each
case as consented to by the Requisite Principal Holders.

ABL Facility with UBS

and Ally Commercial

Finance

   Replaced by the DIP or Exit ABL Facility.

Trade and Other

Unsecured Claims

  

Each Unsecured Creditor shall be entitled, at the option of such creditor, to
receive its pro-rata share (based on such Unsecured Creditor’s claim relative to
the allowed claims of Unsecured Creditors and Holders in the aggregate) of any
one of the following, subject to the availability of cash of HD on the Effective
Date) and with option (B) being the default option in the event that such
Unsecured Creditor does not make an election:

 

(A) cash on the Effective Date in an amount equal to 75% of the Pre-Arranged
Plan’s implied equity value of $100 per share of the GUC Shares that such
Unsecured Creditor would have otherwise been entitled to receive had it elected
to receive equity pursuant to clause (B) below,

 

(B) (i) the GUC Shares plus (ii) Subscription Rights to acquire up to
approximately 733,333 HD Shares in the HD Rights Offering to the extent that
such General Unsecured Creditor demonstrates that it is an Accredited Investor
for purposes of the Securities Act of 1933 and otherwise complies with the
Rights Offering Procedures (defined below); or

 

(C) unsecured promissory notes issued by Reorganized Holdings in a principal
amount equal to the value of the GUC Shares such Unsecured Creditor would have
otherwise been entitled to receive had it elected to receive equity pursuant to
clause (C) hereof, using the Pre-Arranged Plan’s implied valuation of $100 per
HD Share as of the Effective Date, which promissory notes shall (a) bear
interest at the annual rate of 6%, payable semi-annually in cash, (b) mature in
seven years from the Effective Date, (c) contain no covenants, (d) be redeemable
by Reorganized Holdings at its option at any time without penalty or premium,
and (e) contain such other terms or conditions as are satisfactory to HD and the
Requisite Principal Holders.

Convenience Class    A convenience class may exist under the Pre-Arranged Plan
to pay in cash certain claims not to exceed such dollar thresholds, and in such
percentage recovery amounts, as the Requisite Principal Holders and HD shall
mutually agree prior to the filing of the Pre-Arranged Plan, or, if such parties
so agree, there shall be no convenience class under the plan.



--------------------------------------------------------------------------------

Senior Floating Rate

Notes due 2012 and 9.0%

Senior Notes dues 2013

   Estimated Allowed Amount: approximately $206.5 million (including
approximately $8.1 million of accrued interest up to the Petition Date).    Each
Holder with an allowed Notes Claims shall be entitled to receive its pro rata
share (based on such Holder’s allowed claim relative to the allowed claims of
Unsecured Creditors and Holders in the aggregate) of (a) 166,667 HD Shares
outstanding as of the Effective Date, and (b) Subscription Rights to acquire up
to approximately 733,333 HD Shares in connection with the HD Rights Offering to
the extent such Holder is an Accredited Investor and otherwise complies with the
Rights Offering Procedures (defined below). Existing Common Equity    No
distribution; cancelled. Intercompany Claims    Reinstated. Pension Plan    HD’s
pension plan shall be terminated pursuant to a motion that HD shall file not
later than 35 calendar days after the Petition Date and an order of the
Bankruptcy Court, in form and substance reasonably acceptable to the Requisite
Principal Holders, that shall be entered no later than the date the order
confirming of the Pre-Arranged Plan is entered. Executory Contracts    No later
than July 2, 2011, HD (1) shall present to the Principal Holders a schedule of
executory contracts and unexpired leases the Debtors intend to reject, which
schedule, prior to filing with the Bankruptcy Court, shall be in form and
substance reasonably acceptable to the Requisite Principal Holders (the
“Schedule of Rejected Executory Contracts”) and (2) obtain an order of the
Bankruptcy Court no later than August 3, 2011 approving the rejection of any and
all executory contracts and unexpired leases that the Debtors shall seek to
reject in connection with the Cases. All other executory contracts and unexpired
releases shall be assumed as of the Effective Date. New Common Shares    On the
Effective Date and in connection with the HD Rights Offering (as defined
herein), Reorganized Holdings, Inc. shall issue approximately 1 million HD
shares. Each of the GUC Shares that were otherwise distributable to an Unsecured
Creditor that does not elect for the treatment specified in clause (B) of the
treatment section for Unsecured Creditors described above shall not be issued
and/or shall reduce the otherwise issuable 1 million shares.

Equity Raise Upon

Bankruptcy Exit

   HD shall raise $55.0 million in capital through the consummation of a rights
offering (the “HD Rights Offering”), pursuant to which Subscription Rights to
acquire HD Shares shall be made available to all eligible Holders of Notes and
to all eligible Unsecured Creditors who elect to receive equity under clause (A)
of the treatment section for Unsecured Creditors described above (collectively,
the “RO Participants”). Each of the RO Participants shall have the right to
elect to participate in the HD Rights Offering and to subscribe to HD Shares
pro-rata based on the dollar amount of such RO Participant’s allowed claim
relative to aggregate the dollar amount of all allowed claims of all RO
Participants, for an exercise price of $75 per HD Share, reflecting a 25%
discount to the Pre-Arranged Plan’s implied equity value of $100 per share as of
the Effective Date.



--------------------------------------------------------------------------------

   The HD Rights Offering will be backstopped in an amount of $55 million by
those Principal Holders (the “Backstop Parties”) that enter into a backstop
agreement in form and substance satisfactory to HD and the Backstop Parties (the
“HD Backstop Agreement”). The Backstop Fee will become payable to the Backstop
Parties only upon completion of the HD Rights Offering and, if necessary, the
purchase of HD Shares by the Backstop Parties pursuant to their obligations
under the HD Backstop Agreement. The Backstop Parties shall subscribe to any HD
Shares not purchased by the exercise deadline in the HD Rights Offering, subject
to the terms and conditions contained in the HD Backstop Agreement.   

Backstop Fee: As consideration for the performance of their obligations under
the HD Backstop Agreement, the Backstop Parties shall receive back-stop
consideration of 50,000 HD Shares, to be shared pro-rata based on each parties’
backstop commitment under the HD Backstop Agreement. In addition, the Backstop
Parties shall be entitled to the reimbursement of all of their reasonable fees
and expenses pursuant to the terms of the HD Backstop Agreement.

 

Break-up Fee: $1.1 million (the “Break-Up Fee”), payable pro-rata in cash to the
Backstop Parties in accordance with the terms of the HD Backstop Agreement.

   The rights offering procedures to be utilized in connection with the HD
Rights Offering (the “Rights Offering Procedures”) shall be reasonably
satisfactory to HD and the Backstop Parties. HD shall, within eight (8) calendar
days after the Petition Date, file motions seeking approval for (1) certain
procedures related to the pre-screening of Accredited Investors in connection
with the HD Rights Offering, (2) entry into the HD Backstop Agreement and the
payment of all fees thereunder, including the Break Up Fee, and (3) a bar date,
each in form and substance reasonably acceptable to the Backstop Parties, and HD
shall obtain entry of an order of the Bankruptcy Court approving such motions
within thirty-five (35) calendar days after the Petition Date.

Mechanics and

Conditions to

Effectiveness of Plan

   The Pre-Arranged Plan shall contain usual and customary conditions to
confirmation and effectiveness, as well as such other conditions that are
satisfactory to the Requisite Principal Holders, including, without limitation,
the following:    (i) the Pre-Arranged Plan and Definitive Restructuring
Documents shall be in form and substance reasonably satisfactory to HD and the
Requisite Principal Holders;    (ii) the Bankruptcy Court shall have entered an
order, in form and substance satisfactory to HD and the Requisite Principal
Holders, confirming the Pre-Arranged Plan and such order shall not have been
stayed or modified or subject to an appeal;    (iii) the conditions to
effectiveness of the HD Backstop Agreement shall have been satisfied and the HD
Backstop Agreement shall be in full force and effect;    (iv) all fees and
expenses of the Principal Holders as set forth in the Support Agreement, this
Term Sheet and the HD Backstop Agreement shall have been paid in full in cash;
   (v) the Exit Facility, including all documentation related thereto, shall
each be in form and substance reasonably satisfactory to the Requisite Principal
Holders, and shall have been consummated;    (vi) the Debtors shall have paid
all of the Backstop Parties’ fees and expenses under the HD Backstop Agreement;



--------------------------------------------------------------------------------

   (vii) either (a) HD shall have obtained a final non-appealable order of the
Bankruptcy Court (which order shall not have been stayed or modified or subject
to an appeal) terminating its qualified pension plan (the “Pension Plan”), which
order shall be reasonably satisfactory to HD and the Requisite Principal
Holders, or (b) the treatment of the Pension Plan shall otherwise be
satisfactory to the Requisite Principal Holders;    (viii) All employment
arrangements of senior management as of the Effective Date shall be reasonably
satisfactory to the Requisite Principal Holders; and    (ix) all governmental
and third party approvals and consents, including Bankruptcy Court approval,
necessary in connection with the transactions contemplated by this Term Sheet
shall have been obtained, not be subject to unfulfilled conditions and be in
full force and effect, and all applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority that
would restrain, prevent or otherwise impose materially adverse conditions on
such transactions. Releases    To the fullest extent permitted by applicable
law, each of (a) the Debtors, (b) the Reorganized Debtors, (c) the DIP Lenders,
(d) the Backstop Parties, (e) the Principal Holders and (f) and the respective
officers and directors, members, employees, agents, affiliates, and advisors of
the persons or entities described in clauses (a) through (e), shall be released
of any and all claims or causes of action, known or unknown, of HD or its
creditors or shareholders arising from or in connection with the Pre-Arranged
Plan or arising at any time on or before the Effective Date of the Pre-Arranged
Plan in connection with or related to HD, subject to standard exceptions for
gross negligence or willful misconduct (collectively, the “Releases”). In
addition, the Pre-Arranged Plan shall contain standard exculpation provisions.
Tax Issues    Parties shall discuss methods to preserve value of any available
NOLs and other tax considerations, including such other restructuring
transactions as necessary to maximize value of the Reorganized Debtors Fees &
Expenses    HD agrees to pay promptly after receipt of an invoice (a) all
reasonable and documented fees, costs, expenses and disbursements of (i) Stroock
& Stroock & Lavan LLP and its local counsel, (ii) Munger, Tolles & Olson LLP and
its local counsel, (iii) Akin Gump Strauss Hauer & Feld LLP, and (iv) Moelis &
Company (“Moelis”) (it being understood that, notwithstanding anything contained
herein to the contrary, with respect to Moelis, on the Effective Date, HD shall
pay in cash all monthly fees accrued during the Cases, to the extent not already
paid, at the rate of $125,000 per month, as well as a transaction fee in the
amount of $1.25 million (subject to the “Monthly Fee Credit” contained in clause
2(a)(ii) of the pre-petition letter agreement between Moelis and HD)), and (b)
all documented and out-of-pocket fees, costs and expenses of each of the
Principal Holders (but not legal, financial advisor or other consulting or
professional fees), in each case, solely in connection with the negotiation,
formulation, preparation, execution, delivery and consummation of this
Agreement, the Restructuring Documents, the Pre-Arranged Pan, the transactions
contemplated hereunder and the Restructuring Documents and all transactions
related thereto. None of such fees, costs and expenses shall be subject to Court
approval or U.S. Trustee guidelines, and no recipient of any such payment shall
be required to file with respect thereto any interim or final fee application
with this Court. Copies of any such invoices shall be provided to the U.S.
Trustee and counsel to any Committee, as redacted to protect against the
disclosure of privileged and/or confidential information.



--------------------------------------------------------------------------------

   The Principal Holders are familiar and with, and, where applicable and
requested, have been provided with a copy of the engagement agreements or
reimbursement agreements (as applicable) signed by HD with Rothschild Inc.,
Alvarez & Marsal, and Moelis & Company. Each of the Principal Holders
acknowledge the terms of these engagements as in effect of the date hereof (and,
in the case of Moelis, as modified by the terms hereof) and waives any objection
to the structure thereof. Each of the Principal Holders, however, expressly
preserve all other fee or expense related objections.

Management Incentive

Plan

   Up to 10% of the HD Shares (or options to purchase HD Shares that would have
the effect of diluting Reorganized Holdings’ then existing stock by no more than
10% on a fully diluted basis) will be reserved to provide to management in
connection with a management incentive plan after giving effect to all
transactions contemplated herein (“MIP”). The terms of the MIP will be
established by the Board of Directors of the Reorganized Debtors. Avoidance
Actions    To be preserved by the Reorganized Debtors, unless otherwise
determined by the Requisite Principal Holders prior to confirmation, with the
right of the Reorganized Debtors to commence or not commence such avoidance
actions in their discretion. Classification    Classification under the
Pre-Arranged Plan shall be satisfactory to the Requisite Principal Holders and
HD.

Board of Directors of

Restructured HD

  

Upon the Effective Date, the initial Board of Directors of Reorganized Holdings
shall be comprised of five members, of which 2 shall be selected by Wasserstein
& Co. (the “WC Directors”) and 2 shall be selected by the other Principal
Holders (the “Principal Holder Directors”), and one shall be the then CEO of
Reorganized Holdings (except during any period in which there is an interim CEO,
in which event such fifth director shall be a person acceptable to WC and to the
Requisite Principal Holders) with any future CEO who replaces the then-CEO as of
the Effective Date shall fill the CEO board seat. The CEO shall be acceptable to
the Requisite Principal Holders. Each new Board member shall be entitled to a D
& O Indemnification Agreement in form reasonably acceptable to such member and
Reorganized HD upon his or her appointment.

 

The Board of Directors will be divided into three classes. The initial directors
will serve terms of 1, 2 or 3 years each (each term expiring immediately after
the annual stockholder meeting in the year indicated below), as follows:

 

Class III (Term expiring in three years) 2 directors

Class II (Term expiring in two years) 2 directors

Class I (Term expiring in one year) 1 director

 

On and after the Effective Date, the Board of Directors will be constituted as
follows:

 

(a) Class III will consist of one of the WC Directors and one of the Principal
Holder Directors;

 

(b) Class II will consist of one of the WC Directors and one of the Principal
Holder Directors; and (c) Class I will consist of HD’s then-CEO.



--------------------------------------------------------------------------------

Protective Voting

Provisions

   The consent of four (4) of five (5) members of the Board of Directors shall
be required for actions requiring supermajority approval, including, but not
limited to, the following::   

i.        enter into a transaction for a sale of all or substantially all of the
Reorganized Debtors’ parent company or its subsidiaries by way of an asset sale,
stock sale, tender offer, merger or other business combination;

  

ii.       declare or pay any dividend or any other distribution on, or
repurchase, any of the HD Shares or other of its equity securities; provided
that any such distribution or repurchase shall be on a pro rata basis;

  

iii.     enter into transactions with affiliates (as defined in the Securities
and Exchange Act of 1933) involving the acquisition by any of the Reorganized
Debtors of any entity controlled by an affiliate, the sale of material assets of
any of the Reorganized Debtors to an affiliate or any entity controlled by an
affiliate, or the payment of a fee to an affiliate for the provision of services
to any of the Reorganized Debtors; provided, however, that this section shall
not apply to the MSA (defined below); and

  

iv.      take other material actions to be set forth in the by-laws and/or
Stockholder Agreement as shall be agreed upon by the Principal Holders and any
other parties thereto no later than the Effective Date, including but not
limited to new equity issuances, material acquisitions, material debt
incurrence, and public/private decisions.

Charter Documents and

Shareholders Agreement

  

All organizational and charter documents for the Reorganized Debtors shall be
satisfactory to HD and the Requisite Principal Holders and consistent herewith.
The certificate of incorporation shall provide for a staggered board (as
described above).

 

As of the Effective Date, Reorganized HD shall post on its website all
information required under Rule 144A(d)(4) under the Securities Act of 1933 for
shareholders that are qualified institutional buyers, and, after one year from
the Effective Date, all information required under Rule 144(c) under the
Securities Act of 1933.

WC Post-Emergence

Management Services and

Fees

   Notwithstanding that Wasserstein & Co. (“WC”) shall be only a minority owner
of the Reorganized Debtors, following the Effective Date, WC shall provide to
the Reorganized Debtors full oversight and management services commensurate with
those resources customarily dedicated to an actively managed portfolio company,
as mutually agreed upon by the Requisite Principal Holders and to be set forth
in a management services agreement (“MSA”), which shall be consistent with this
Term Sheet and otherwise in form and substance satisfactory to the Requisite
Principal Holders. The services shall include the following:   

i.        Provide assistance and oversight in the execution of the purchasing
and vendor optimization, supply chain optimization, SKU rationalization, IT
migration, outsourcing and other operational initiatives outlined in the
Reorganized Debtor’s business plan;

  

ii.       Provide assistance and analysis for preparation of budgets, forecasts
and capital spending plans, and assess and monitor the Reorganized Debtors’
performance against the Reorganized Debtors’ business plan;



--------------------------------------------------------------------------------

  

iii.      Assistance in management recruitment and compensation review;

  

iv.      Assistance in the preparation of reporting to constituencies; and

 

v.       At the direction of the Board of Directors, analytical and strategy
assistance, including identification, evaluation and execution of acquisition or
divestiture opportunities, and debt financings / refinancings.

  

In consideration of WC providing the foregoing services under the MSA to the
Reorganized Debtors following the Effective Date, WC shall receive the following
compensation: (a) 50,000 HD Shares on the Effective Date, and (b) following the
Effective Date, an annual management fee, as described below, in accordance with
and subject to the terms and conditions of the MSA.

 

Annual Management Fee: WC shall be entitled to receive a percentage of an annual
base fee of $625,000 (the “Base Fee”) based on the Reorganized Debtors’
achievement of Adjusted EBITDA targets as follows:

 

Plan Targets for Adjusted EBITDA:

 

FY12: $21.03 million

FY13: $26.28 million

FY14: $32.09 million

FY15: $39.16 million

FY16: $45.68 million

FY17 and thereafter, if necessary, to be determined by amendment to the MSA

 

Percentage of Plan Target

 

  

Percentage of Base Fee
Payable

 

 

100% or more

     100 % 

At least 90% but less than 100%

     80 % 

At least 80% but less than 90%

     60 % 

Less than 80%

     0 % 

 

  

The plan targets are based on Adjusted EBITDA as calculated and used in a manner
that is consistent with past practice of HD and HD’s business plan.

 

The Base Fee shall be paid 50% (i.e., $312,500) upon the closing of the books
and records for the second quarter of each fiscal year (subject to a true-up
adjustment at the end of the fiscal year), and the balance paid upon completion
of HD’s annual audited financial statements; provided, however, that no fee
shall be payable at any time for any period after WC (including its affiliates
and investment funds and its/their limited partners who received HD Shares in a
distribution) owns less than 90% of the HD Shares that WC receives on the
Effective Date under or in connection with the Pre-Arranged Plan.

No Waiver    Nothing herein shall affect in any way, nor be deemed a waiver of,
any of the rights of HD or any Holder under the Indenture or any other document
or under applicable law. Nothing herein is intended to waive, limit, or restrict
the ability of any of the foregoing parties, in whatever capacity, to protect
and preserve their rights, remedies against, and interests in HD or any third
party, whether under the Indenture, any other document or applicable law.
Indenture Trustee    All documented fees and expenses of the Indenture Trustee,
to the extent reimbursable under the Indenture, shall be paid in full in cash on
the Effective Date.